DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 7-26, 88-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldmeier (US Patent No. 7,435,440 B2; Oct. 14, 2008) in view of Fichtali et al. (US 2007/0003686 A1; Jan. 4, 2007) and Mutti et al. (US Patent No. 6,165,532; Dec. 26, 2000).
Regarding claims 1 and 26, Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260F for 60 seconds, which overlaps the claimed range of greater than 225F for at least 0.1 second,  and then heating the milk product to an ultra-high temperature of 280 °F for two seconds (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45), which falls within the claimed time of at least 1 second, but lies outside of the claimed temperature of 295 F. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Mutti teaches a two step pasteurization process for milk-based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6) and comprises a second heating temperature of 145 C, which is 293 F (col 3 lines 5-25) while the claim requires a temperature of 295 F. 
It is apparent, however, that the instantly claimed temperature of 295 F and that taught by Mutti are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the temperature of 293 F disclosed by Mutti and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 295 disclosed in the present claims is but an obvious variant of the temeprature disclosed in Mutti, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, as both Feldmeier and Mutti are directed towards a two-stage pasteurization process, wherein the second stage involve UHT, it would have been obvious to one of ordinary skill in the art to increase the temperature of the second heating in Feldmeier as Mutti discloses that a higher temperature is well known in the art of pasteurizing milk-based products and therefore increasing the temperature to 295 F in the second heating stage in Feldmeier would yield the predictable result of effectively pasteurizing the milk product based upon what is taught by Mutti. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing that the temperature is critical, the claimed temperature is merely an obvious variant over the prior art. 
While Feldmeier teaches a process for pasteurizing a milk product, Feldmeier does not disclose that the milk product comprises omega-3 or omega-6 highly unsaturated fatty acids.
Fichtali discloses an oil product comprising HUFAs ([0076] and [0109]), wherein the oil product can be added to milk or a dairy product ([0121] and [0127]). Fichtali discloses that the oil product increases the dietary intake of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells ([0003]).
As Fichtali teaches that it is known in the art to add omega 3/6 fatty acids to a milk or dairy product, it would have been obvious to one of ordinary skill in the art to add omega 3/6 fatty acids to the milk product of Feldmeier.  Doing so would have yielded the predictable result of providing a milk product having of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells as taught by Fichtali. 
With respect to the shelf life of the milk or diary product, Feldmeier discloses that the process of UHT pasteurization provides milk having a long shelf life (col 1 lines 5-15). Feldmeier is silent with respect to the shelf life being at least 21 days as claimed, however, as Feldmeier discloses that the specific UHT pasteurization process leads to a long shelf life, it is expected that such shelf life of the product of Feldmier in view of Fichtali is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen temperature will all result in a different shelf life for the milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the storage conditions to result in a desired shelf life for the milk product. 
With respect to the two step pasteurization process occurring prior to homogenization, the examiner notes that Feldmeier teaches embodiments wherein homogenization occurs prior to the two-step process, specifically as an intermediate step in the two-step heating process.  Feldmeier also teaches that in order to achieve efficient operation, the homogenizer is position after the second regenerator where the milk is heated to the UHT temperature (col 6 lines 28-33), therefore being placed after the two step pasteurization process as taught by Feldmeier. 
Further, Mutti teaches a two steps pasteurization process for milk based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6). 
Therefore, as it is known in the art to homogenize after pasteurization, it would have been obvious to have the homogenization step of Feldmeier occur after pasteurization, as suggested by non-preferred embodiments in Feldmeier and based upon what is taught by Mutti. 
	This is merely a change in order of processing steps and obvious to one of ordinary skill in the art absent a showing of unexpected results. As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) 
	Therefore, absent a showing otherwise, homogenizing the process of Feldmeier after the two step process is merely an obvious variant over the prior art as the process of the prior art still provides a pasteurized, homogenized product. 
Regarding claims 4, Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260F for 60 seconds, which overlaps the claimed range of 225F to 245F. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regard claims 7 and 8, Feldmeier teaches preheating the milk product up to a temperature of about 260 °F for 60 seconds (col. 14 lines 29-45).
With respect to the exact time, Feldmeier teaches that the milk product is held at this intermediate temperature for a predetermined time to denaturize the milk proteins so the solids do not precipitate out (col. 6 lines 34-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the time for heating the milk product of Feldmeier to an intermediate temperature. Doing so would prevent the milk solids from precipitating out.
Regarding claim 9, Feldmeier discloses a two-step process for pasteurizing a milk product, wherein the second step comprises heating the milk product to a temperature of 280 °F for two seconds (col. 9 lines 9-25; col 10 lines 20-45), thus falling within the claimed range of 1 to 5 seconds.
Regarding claims 10 and 11, Feldmeier teaches that milk subjected to ultra-pasteurization is stable for a long shelf life (col 1 lines 10-20). Feldmeier fails to disclose the exact shelf life in terms of days, however, both Feldmeier and the instant invention use a two-step UHT pasteurization process for the same product and therefore the product of the prior art would be expected to have a shelf life that is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen temperature will all result in a different shelf life for the milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the storage conditions to result in a desired shelf life for the milk product. 
Regarding claims 12-14, Feldmeier teaches heating the milk product according to the claimed step (i) and therefore the heating in Feldmeier is considered to promote a Maillard reaction, increase antioxidant level, and reduce oxidation as required by the instant claims. 
Regarding claims 15 and 16, Feldmeier discloses that the heating can be done by direct heating (e.g. injecting steam) or indirect heating (e.g. using heat exchangers).
Regarding claim 17, Fichtali discloses that the omega 3/6 fatty acids are provided in the form of algal oil (See Examples, page 14).
Regarding claim 18, the cited prior art does not specifically state that fat content of the milk product, however, it is well known in the art that milk can be provided in the form of non-fat milk, therefore having less than 0.5% fat and it would have been obvious to one of ordinary skill in the art to have the milk product of Feldmeier have less than 0.5% fat depending on the desired nutrition profile of the final milk product.
Regarding claim 19, Fichtali teaches that the milk product can have DHA and EPA ([0076]). 
Regarding claim 20, Fichtali teaches that the milk product can have ARA ([0076]). 
Regarding claim 21, Feldmeier in view of Fichtali teach a milk product according to the instant invention.
Regarding claims 22-25, 28-30 and 32-35, Feldmeier in view of Fichtali and Mutti teach a milk product according to the instant invention as described above.  The prior art, however, fails to teach the amount of HUFAs in the milk product or the serving size of the milk product. 
As Fichtali discloses that the oil product increases the dietary intake of beneficial nutrients for preventing heart disease, alleviating inflammatory conditions and retarding the growth of tumor cells ([0003]), it would have been obvious to one of ordinary skill in the art to vary the amount of HUFAs within the milk product of Feldmeier in order to result in a milk product having a desired nutritional profile. It further would have been obvious to vary the serving size of the milk depending on the target consumer and their desired consumption level as not all consumers require or desire the same serving size.


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant’s argues that Feldmeier fails to teach that the two step heating process occurs prior to homogenization. 
This is not found persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner notes that Feldmeier teaches embodiments wherein homogenization occurs prior to the two-step process, specifically as an intermediate step in the two-step heating process.  Feldmeier also teaches that in order to achieve efficient operation, the homogenizer is position after the second regenerator where the milk is heated to the UHT temperature (col 6 lines 28-33), therefore being placed after the two step pasteurization process as taught by Feldmeier. 
As stated in MPEP 2123: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)  
Further, Mutti teaches a two steps pasteurization process for milk based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6). 
Therefore, as it is known in the art to homogenize after pasteurization, it would have been obvious to have the homogenization step of Feldmeier occur after pasteurization, as suggested by non-preferred embodiments in Feldmeier and based upon what is taught by Mutti. 
	This is merely a change in order of processing steps and obvious to one of ordinary skill in the art absent a showing of unexpected results. As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) 
	Therefore, absent a showing otherwise, homogenizing the process of Feldmeier after the two step process is merely an obvious variant over the prior art as the process of the prior art still provides a pasteurized, homogenized product. 
Applicant further argues that the cited prior art fails to teach a two-stage pasteurization process for a milk or dairy product comprising omega-3 or omega-6 highly unsaturated fatty acids.
This is not found persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s characterization of Feldmeier on pages 7-10 as not disclosing a preheating step as claimed as Feldmeier teaches only preheating to 175 F for 60 seconds is inaccurate. Feldmeier discloses a two-step process for pasteurizing a milk product comprising preheating the milk product to a temperature of up to about 260 F for 60 seconds, which overlaps the claimed range of 225 F to 245 F and greater than 225 F for at least 0.1 second (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45). Therefore, Feldmeier clearly teaches a similar preheating step as claimed. Even though Feldmeier discloses heating to a temperature of 175, this is an inaccurate interpretation of how the art reads on the claim. While Feldmeier teaches heating to a first temperature of 175, Feldmeier also discloses heating to 260 followed by heating to 280. The claims do not exclude heating to a lower temperature before raising the temperature twice and therefore this argument is not found persuasive. 
Further, applicant’s characterization of Feldmeier on pages 9 and 10 as teaching different heating steps from the claims is an inaccurate interpretation of how the art reads on the claims. Feldmeier clearly teaches a two-step pasteurization process comprising preheating the milk product to a temperature of up to about 260 F for 60 seconds, which overlaps the claimed range of 225 F to 245 F and greater than 225 F for at least 0.1 second (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45) and then heating the milk product to an ultra-high temperature of 280 °F for two seconds (col 6 lines 45-60; col. 9 lines 9-25; col 10 lines 20-45; col 14 lines 25-45), which falls within the claimed range of for at least 1 second. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore, Feldmeier clearly teaches heating the milk product to two different temperatures, a preheating temperature before the UHT of 280 F. 
The examiner notes that the only difference between the method of Feldmeier and the claims is slight differences in temperature and time. 
As stated above in the rejection, Mutti teaches a two step pasteurization process for milk-based products, wherein the two-step process occurs prior to homogenization (col 3 lines 5-25, claim 6) and comprises a second heating temperature of 145 C, which is 293 F (col 3 lines 5-25) while the claim requires a temperature of 295 F. 
It is apparent, however, that the instantly claimed temperature of 295 F and that taught by Mutti are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the temperature of 293 F disclosed by Mutti and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 295 disclosed in the present claims is but an obvious variant of the temeprature disclosed in Mutti, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, as both Feldmeier and Mutti are directed towards a two-stage pasteurization process, wherein the second stage involve UHT, it would have been obvious to one of ordinary skill in the art to increase the temperature of the second heating in Feldmeier as Mutti discloses that a higher temperature is well known in the art of pasteurizing milk-based products and therefore increasing the temperature to 295 F in the second heating stage in Feldmeier would yield the predictable result of effectively pasteurizing the milk product based upon what is taught by Mutti. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
No criticality has been demonstrated regarding the claimed temperature and times. It is well known in the art what happens when you change time and temperature during pasteurization processes. 
Applicant further argues that Fichtali fails to teach direct addition of omega-3 and omega-6 fatty acids to a milk or dairy product which has been subjected to a pasteurization process wherein the milk or dairy product has increased stability. 
This is not found persuasive as Fichtali discloses that the fatty acids can be directly added as a food ingredient to a milk composition ([0127]). Further, the claims do not exclude the omega-3 and omega-6 fatty acids from being a solid composition when added to the milk. The claims are silent with respect to the states of that fatty acids when added to milk. As Fichtali discloses that it is known in the art to add omega-3 and omega-6 fatty acids to milk, it would have been obvious to add omega-3 and omega-6 fatty acids to the milk of Feldmeier. 
While Fichtali fails to specifically teach a milk product that is pasteurized, the examiner is not relying upon Fichtali to teach such. The examiner is relying upon the combination of Fichtali with Feldmeier as Feldmeier discloses a stable pasteurized milk composition. Given the benefits of adding the fatty acids to a milk composition as disclosed by Fichtali, it would have been obvious to add such fatty acids to the milk composition of Feldmeier. Doing so would predictably yield a stable milk composition that have increased fatty acid content. Fichtali clearly teaches that the fatty acids are added to a milk composition as an ingredient. It is well known in the art that milk is pasteurized. Therefore, one of ordinary skill in the art would reasonably expect that the combination of Feldmeier with Fichtali would result in a milk composition that has increased shelf life due to the pasteurization process disclosed by Feldmeier.
With respect to the shelf life of the milk or diary product, Feldmeier discloses that the process of UHT pasteurization provides milk having a long shelf life (col 1 lines 5-15). Feldmeier is silent with respect to the shelf life being at least 21 days as claimed, however, as Feldmeier discloses that the specific UHT pasteurization process leads to a long shelf life, it is expected that such shelf life of the product of Feldmier in view of Fichtali is longer than the shelf life of milk that has not undergone the UHT pasteurization process. 
Further, it is well within the ordinary skill in the art to vary the storage conditions to result in a desired shelf life. Ambient temperature, chillied temperature and frozen temperature will all result in a different shelf life for the milk product and therefore it would have been obvious to one of ordinary skill in the art to vary the storage conditions to result in a desired shelf life for the milk product. 
For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejection is maintained.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791